Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-227
                     Lower Tribunal No. F94-37334C
                          ________________


              Antonio Johnson a/k/a Tony Johnson,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Carmen Cabarga, Judge.

     Antonio Johnson a/k/a Tony Johnson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and GORDO, JJ.

     PER CURIAM.

     Affirmed.